     Case 1:06-cv-00433-HSO-JCG Document 1698 Filed 06/18/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA ex rel.
CORI RIGSBY and KERRI RIGSBY                            RELATORS/COUNTER-DEFENDANTS

v.                                                               CASE NO. 1:06cv433-HSO-JCG

STATE FARM FIRE AND CASUALTY COMPANY DEFENDANT/COUNTER-PLAINTIFF

                       STATE FARM FIRE AND CASUALTY COMPANY’S
                    MOTION TO STAY PROCEEDINGS PENDING ARBITRATION
       Pursuant to the Federal Arbitration Act, the Financial Assistance/Subsidy Arrangement,

and applicable law, Defendant State Farm Fire and Casualty Company (“State Farm”) submits

this motion to stay proceedings with respect to the False Claims Act claims in this action until

after arbitration has concluded in accordance with State Farm’s June 18, 2021 Amended

Arbitration Demand to the Federal Emergency Management Agency. State Farm would show:

       1.       State Farm incorporates by reference its concomitant memorandum of authorities,

including all argument, authority, and evidence set forth therein.

       2.       State Farm further relies on the exhibits annexed to this motion.

       WHEREFORE, PREMISES CONSIDERED, for the foregoing reasons, State Farm

respectfully submits that this Court should grant State Farm’s motion to stay proceedings. State

Farm also prays for such additional, alternative, or supplemental relief as may be appropriate in

the premises.

                             [Remainder of page intentionally blank]




                                                 1
    Case 1:06-cv-00433-HSO-JCG Document 1698 Filed 06/18/21 Page 2 of 5




       This the 18th day of June, 2021.
                                            Respectfully submitted,
                                            STATE FARM FIRE AND CASUALTY COMPANY
                                 By:      s/ E. Barney Robinson III (MB # 09432)
                                             Michael B. Beers, PHV (ASB-4992-S80M)
                                             Phil B. Abernethy (MB # 1023)
                                             E. Barney Robinson III (MB # 09432)
                                             Amanda B. Barbour (MB # 99119)
                                             Michael C. McCabe, Jr. (MB # 101548)
                                             Douglas W. Baruch, PHV (DC Bar # 414354)
                                             Jennifer M. Wollenberg, PHV (DC Bar # 494895)
                                            ITS ATTORNEYS
OF COUNSEL:
Butler Snow LLP
Post Office Drawer 4248
Gulfport, MS 39502
(P) (228) 575-3025
(E) michael.mccabe@butlersnow.com
Butler Snow LLP
250 Commerce Street, Suite 203
Montgomery, AL 36104
(P) (334) 832-2900
(F) (334) 832-2901
(E) michael.beers@butlersnow.com
Butler Snow LLP
200 Renaissance at Colony Park, Suite 1400
1020 Highland Colony Parkway (39157)
Post Office Box 6010
Ridgeland, MS 39158-6010
(P) (601) 948-5711
(F) (601) 985-4500
(E) phil.abernethy@butlersnow.com
(E) barney.robinson@butlersnow.com
(E) ben.watson@butlersnow.com
(E) amanda.barbour@butlersnow.com




                                                  2
    Case 1:06-cv-00433-HSO-JCG Document 1698 Filed 06/18/21 Page 3 of 5




Morgan Lewis & Bockius LLP
1111 Pennsylvania Ave., NW
Washington, D.C. 20004-2541
(P) (202) 739-5219
(F) (202) 739-3001
(E) douglas.baruch@morganlewis.com
(E) jennifer.wollenberg@morganlewis.com




                                          3
     Case 1:06-cv-00433-HSO-JCG Document 1698 Filed 06/18/21 Page 4 of 5




                                CERTIFICATE OF SERVICE
       I, E. Barney Robinson III, one of the attorneys for State Farm Fire and Casualty Company,

do hereby certify that I have this day caused a true and correct copy of the foregoing instrument to

be delivered to the following via the means directed by the Court’s CM/ECF System:

       C. Maison Heidelberg
       Chadwick M. Welch
       HEIDELBERG PATTERSON WELCH PLLC
       207 West Jackson Street
       Ridgeland, MS 39157
       (P) 601-790-1588
       (F) 601-932-4400
       mheidelberg@hpwlawgroup.com
       gkennedy@ hpwlawgroup.com

       August J. Matteis Jr.
       William E. Copley
       Derek Y. Sugimura
       Timothy M. Belknap
       WEISBROD, MATTEIS & COPLEY, PLLC
       1200 New Hampshire Avenue, NW, Suite 600
       Washington, DC 20036
       amatteis@wmclaw.com
       wcopley@wmclaw.com
       dsugimura@wmclaw.com
       tbelknap@wmclaw.com

       COUNSEL FOR CORI RIGSBY AND KERRI RIGSBY

       Jay D. Majors
       UNITED STATES DEPARTMENT OF JUSTICE
       Civil Division
       P.O. Box 261
       Ben Franklin Station
       Washington, DC 20044
       (P) (202) 307-0264
       (F) (202) 514-0280
Case 1:06-cv-00433-HSO-JCG Document 1698 Filed 06/18/21 Page 5 of 5




 Jennifer Case
 AUSA
 UNITED STATES ATTORNEY’S OFFICE
 Southern District of Mississippi
 501 East Court Street, Suite 4.430
 Jackson, MS 39201
 (P) (601) 965-4480
 jennifer.l.case@usdoj.gov

 ATTORNEYS FOR THE UNITED STATES

 THIS the 18th day of June, 2021


                    By:    s/E. Barney Robinson III (MB # 09432)
                             E. Barney Robinson III (MB # 09432
